DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fitting members” and “reinforcemement member” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8 and 11 recites the limitation "a laterally-extending shaft having opposite ends and a flange engaged with each of the opposed ends".  Claim 1 already recites (ii) a laterally-extending shaft… and a flange…” in lines 10-12. Accordingly, it is unclear whether the recitation in claims 4, 8 and 11 is referencing the previously established shaft and flange or is positively reciting another shaft and flange rendering the scope of the claims indefinite. Note that this indefiniteness issue can be corrected by using proper antecedent basis (see claim 2).
	Claim 7 recites “the hook member comprises…” in line 2, and claim 1 recites the constraint member comprising at least one of (i) a hook member… or (ii) a laterally-extending shaft. Since “a hook member” is recited in the alternative in claim 1, it is unclear whether the limitation of claim 7 is being positively recited rendering the scope of the claims unclear. . Note that this indefiniteness issue can be corrected by reciting “the constraint member comprising the hook member arranged to limit radially inward movement of the first fitting in relation to the fancowl, the hook member comprises…” in claim 7.
	Claim 7 further recites “an inverted hook member engaged with the constraint member”. It is unclear how the constraint member which comprises the hook member can be further engaged with itself.
	Claim 8 further recites “the constraint member further including an inverted hook member”. Claim 1 already recites “(i) a hook member….”, and it is unclear whether “an inverted hook member” in claim 8 is the same element as the “a hook member” recited in claim 1, or whether “an inverted hook member” establishes another hook member. Accordingly the scope of claim 8 is unclear. 
Claim 12 recites the limitation "each retention member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 further recites “the shaft is arranged…” in line 3, and claim 1 recites the constraint member comprising at least one of (i) a hook member… or (ii) a laterally-extending shaft. Since “a laterally-extending shaft” is recited in the alternative in claim 1, it is unclear whether the limitation of claim 12 is being positively recited rendering the scope of the claims unclear. Note that this indefiniteness issue can be corrected by reciting “the constraint member comprising the laterally-extending shaft…”, or by changing the dependency to claim 11.
	Claims 5-6, and 9 are indefinite based on their dependence on the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 13, 28, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte (US Patent Application 2011/0174930).
In regards to claim 1, Porte discloses a movement-limiting device for a turbine engine, comprising: 
a first fitting (24; 42) including a retention member, the first fitting being engaged with a fancase (20) surrounding a turbine engine fan blade system; and 
a second fitting (22, 26; 40, 62) engaged with a fancowl (14) disposed radially outward of the fancase, the second fitting including a constraint member (22; 40) arranged to be received by the retention member of the first fitting (Figs. 2, Fig. 8), the retention member being arranged to limit radially outward movement of the fancowl via engagement with the constraint member (see Figs. 2, 8), and the constraint member comprising (i) a hook member (22, 40) arranged to limit radially inward movement of the first fitting in relation to the fancowl (see Figs. 2, 8, the fancase 20 is limited from moving inward relative to the fancowl 14).
In regards to claim 7, Porte discloses the retention member (42) comprises a loop arrangement (52) and the hook member comprises an inverted hook member (see Fig. 8) engaged with the constraint member (62) and arranged to be received through the loop arrangement to limit radially inward movement of the first fitting engaged with the fancase in relation to the fancowl (see Fig. 8).
In regards to claim 10, Porte discloses the fancowl (14) comprises a hemicylindrical member extending lengthwise along and covering a portion of the fancase (Fig. 2), the hemicylindrical member having a first angular end (at 16) arranged to be pivotable about an axis (16) extending lengthwise along the fancase and disposed about an upper quadrant thereof (Figs. 1-2), and an opposed second angular end, and wherein the first fitting is engaged with the fancase about a lower quadrant thereof (Fig. 2) and the second fitting is engaged with the fancowl about the second angular end thereof to be engageable with the first fitting upon the hemicylindrical member being pivoted to cover the portion of the fancase (Fig. 2).
In regards to claim 13, Porte discloses the retention member comprises spaced-apart struts (56) engaged with the fancase and extending outward therefrom to respective distal ends, and a crossmember (52) extending between the distal ends to form a loop arrangement, and wherein the constraint member comprises an inverted hook member arranged to be received through the loop arrangement (Fig. 8), upon the hemicylindrical member being pivoted to cover the portion of the fancase, to limit radially inward movement of the first fitting engaged with the fancase in relation to the fancowl (see Figs. 2, 8).
In regards to claim 28, Porte discloses a method of limiting movement in a turbine engine (10) including a first fitting (24, 42) having a retention member and being engaged with a fancase (20) surrounding a turbine engine fan blade system, the method comprising: 
engaging a constraint member (22, 40) of a second fitting (22, 26; 40, 62), the second fitting being engaged with a fancowl (14) disposed radially outward of the fancase (Fig. 2), with the retention member of the first fitting, such that the retention member is arranged to limit radially outward movement of the fancowl via engagement with the constraint member (Figs. 2, 8), and such that the constraint member is arranged to limit radially inward movement of the first fitting in relation to the fancowl (Figs. 2, 8).
In regards to claim 30, Porte discloses the retention member comprises a loop arrangement (52) and the constraint member comprises an inverted hook member (22, 40), and wherein engaging the constraint member with the retention member comprises receiving the inverted hook member through the loop arrangement (see Fig. 8) to limit radially inward movement of the first fitting engaged with the fancase in relation to the fancowl (see Fig. 8).
In regards to claim 31, Porte discloses the fancowl (14) comprises a hemicylindrical member extending lengthwise along and covering a portion of the fancase (Fig. 1), wherein the first fitting is engaged with the fancase and the second fitting is engaged with the fancowl, and wherein the method further comprises pivoting the hemicylindrical member to cover the portion of the fancase to engage the second fitting with the first fitting (Fig. 2).

Claim(s) 1-3, 10, 14, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaney (US Patent Application 2018/0362173).
In regards to claim 1, Delaney discloses a movement-limiting device (600, Figs. 6a, 6b) for a turbine engine, comprising: 
a first fitting including a retention member (686, 687), the first fitting being engaged with a fancase (460) surrounding a turbine engine fan blade system; and 
a second fitting engaged with a fancowl (122) disposed radially outward of the fancase, the second fitting including a constraint member (682, 684) arranged to be received by the retention member of the first fitting, the retention member being arranged to limit radially outward movement of the fancowl via engagement with the constraint member (see Fig. 6A), and the constraint member comprising (ii) a laterally-extending shaft (684) having opposed ends and a flange (682) engaged with at least one of the opposed ends, arranged to limit lateral movement of the retention member in relation to the first fitting (Fig. 6A).
In regards to claim 2, Delaney discloses the retention member (686, 687) comprises a support ledge (I, see below), and wherein the constraint member comprises the laterally-extending shaft having opposed ends and the flange engaged with at least one of the opposed ends (Fig. 6A), the shaft being arranged to be received by the support ledge and the flange being arranged to limit lateral movement between the shaft and the support ledge (Fig. 6A).
In regards to claim 3, Delaney discloses the retention member comprises a ramp portion (II)
extending to the support ledge, and a detent between the ramp portion (II) and the support ledge (I, Fig. 6A).

    PNG
    media_image1.png
    104
    264
    media_image1.png
    Greyscale

Annotated Portion of Figure 6A of Delaney
In regards to claim 10, Delaney discloses the fancowl comprises a hemicylindrical member (122) extending lengthwise along and covering a portion of the fancase (Figs. 1, 6A, 6B), the hemicylindrical member having a first angular end arranged to be pivotable about an axis extending lengthwise along the fancase (at hinge 170) and disposed about an upper quadrant thereof, and an opposed second angular end, and wherein the first fitting is engaged with the fancase about a lower quadrant thereof and the second fitting is engaged with the fancowl about the second angular end thereof to be engageable with the first fitting upon the hemicylindrical member being pivoted to cover the portion of the fancase (Fig. 6A).
	In regards to claim 14, Delaney discloses the constraint member (see shaft 684) is arranged to allow radially outward movement of the retention member (686, 687) engaged with the fancase (the shape of the retention member 686, 687 in Fig. 6A creates a recess that is larger than the shaft 684 which would enable relative movement of the retention member radially outward).
In regards to claim 28, Delaney discloses a method of limiting movement in a turbine engine including a first fitting having a retention member (686, 687) and being engaged with a fancase (460) surrounding a turbine engine fan blade system, the method comprising: 
engaging a constraint member (682, 684) of a second fitting, the second fitting being engaged with a fancowl (122) disposed radially outward of the fancase, with the retention member of the first fitting, such that the retention member is arranged to limit radially outward movement of the fancowl via engagement with the constraint member (Fig. 6A), and such that the constraint member is arranged to limit lateral movement of the retention member in relation to the first fitting (Fig. 6A).
In regards to claim 31, Delaney discloses the fancowl comprises a hemicylindrical member (122) extending lengthwise along and covering a portion of the fancase (460), wherein the first fitting is engaged with the fancase and the second fitting is engaged with the fancowl, and wherein the method further comprises pivoting the hemicylindrical member (via hinge 170) to cover the portion of the fancase to engage the second fitting with the first fitting (Fig. 6A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney (US Patent Application 2018/0362173) in view of Liang (US Patent Application 2016/0145918).
	In regards to claims 4 and 29, Delaney discloses the first fitting includes a retention member, the retention member comprising a support ledge (I), and wherein the constraint member comprises a laterally-extending shaft (684) having opposed ends and a flange (682) engaged with each of the opposed ends, the shaft being arranged to be received by the support ledges of the retention member, with the flanges being arranged to limit lateral movement of the shaft in relation to the support ledge.
	
    PNG
    media_image1.png
    104
    264
    media_image1.png
    Greyscale

Annotated Portion of Figure 6A of Delaney
	Delaney does not disclose adjacent retention members and that the flange being arranged to limit lateral separation between the adjacent retention members.
	Liang discloses a latch with a pivoting door (12) having a shaft (strike 44) which is secured to adjacent retention members (22, 26, Fig. 2).
	Delaney discloses a latch for the pivoting fancowl having a strike bar locking mechanism with a retention member, however does not disclose adjacent retention members. Liang, which is also directed to a pivoting casing connection on a turbine engine with a latch with a strike bar, discloses adjacent retention members which engage and retain the strike (pars. 12-13). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device and method of Delaney by providing adjacent retention members, as taught by Liang, such that each retention member comprising a support ledge with the shaft being arranged to be received by the support ledges of the adjacent retention members and the flanges being arranged to limit lateral separation between the adjacent retention members, to engage and retain the strike of the latch mechanism (Liang pars. 12-13).
	In regards to claim 5, the modified device of Delaney comprises each retention member comprises a ramp portion (II) extending to the support ledge (I), and a detent between the ramp portion and the support ledge (see annotated Fig. 6A above).
	In regards to claim 11, Delaney discloses the first fitting includes a retention member, the retention member comprising a support ledge (I), and wherein the constraint member comprises a laterally-extending shaft (684) having opposed ends and a flange (682) engaged with each of the opposed ends, the shaft being arranged to be received by the support ledges of the retention member, upon the hemicylindrical member being pivoted to cover the portion of the fancase (Fig. 6A), with the flanges being arranged to limit lateral movement of the shaft in relation to the support ledge.
	Delaney does not disclose adjacent retention members and that the flange being arranged to limit lateral separation between the adjacent retention members.
	Liang discloses a latch with a pivoting door (12) having a shaft (strike 44) which is secured to adjacent retention members (22, 26, Fig. 2).
	Delaney discloses a latch for the pivoting fancowl having a strike bar locking mechanism with a retention member, however does not disclose adjacent retention members. Liang, which is also directed to a pivoting casing connection on a turbine engine with a latch with a strike bar, discloses adjacent retention members which engage and retain the strike (pars. 12-13). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Delaney by providing adjacent retention members, as taught by Liang, such that each retention member comprising a support ledge with the shaft being arranged to be received by the support ledges of the adjacent retention members and the flanges being arranged to limit lateral separation between the adjacent retention members, to engage and retain the strike of the latch mechanism (Liang pars. 12-13).
	
Allowable Subject Matter
Claims 15-27 are allowed.
Claims 6, 8-9, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porte (US Patent 6,334,588), and Paolini (US Patent Applciation 2018/0170566) discloses fancowl/fancase alignment connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/8/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747